Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
Applicant has filed an amendment on 1/5/2022 amending claims 1-3, 5-10, 12-17 and 19-20. No claim has been canceled and no new claim has been introduced. In virtue of this communication, claims 1- 20 are currently pending in the instant application. 

Response to Remarks
Applicant has filed a request for reconsideration on 1/5/2022 amending claims 1-3, 5-10, 12-17 and 19-20. Applicant submits the amended claim language overcomes the 35 U.S.C. §112 first paragraph and second paragraph rejections, which Examiner respectfully disagrees. The amended claim language recites one or more sensors attached to a head of a user to eventually determine the position of the user's eyes. Examiner maintains Applicant’s method and system revealed in the specification and claim language will not be able to locate the position of the user's eyes as claimed. As a result, the claims continue to be rejected under 35 U.S.C. §112 first paragraph and second paragraph as explained in more details in the current Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Independent claim 1 limitation recites, in part, “... employing one or more sensors attached to a head of a user to detect diffused reflection of the one or more light beams from the reflective surface to determine when eyes of the user are in a position to be directed to the reflective surface”, “... in response to the user's eyes being in the position to be directed to the reflective surface” and “... wherein two or more markings corresponding to the reflective surface are used to arrange the projection of the image respective to the position of the user's eyes ...”. 
Examiner considers the language of claim 1 (and its dependent claims) indefinite as the one or more sensors will not be able to provide sufficient information, based on the claimed image projection system arrangement, to identify its (or their) location(s). As such, the position of the user's eyes also cannot be determined. 
Independent claims 8 and 15 recite similar language as claim 1, these two claims and their dependent claims are thus rejected for similar reasons. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 limitation recites (and similarly claims 8 and 15), in part, “... employing one or more sensors attached to a head of a user to detect diffused reflection of the one or more light beams from the reflective surface to determine when eyes of the user are in a position to be directed to the reflective surface”, “... in response to the user's eyes being in the position to be directed to the reflective surface” and “... wherein two or more markings corresponding to the reflective surface are used to arrange the projection of the image respective to the position of the user's eyes ...”. 
However, the specification does not appear to teach or explain a method to determine the position of the user's eyes. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 8, 11, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao; Jing et al. (US 20080174516 A1) in view of Hodge; Andrew et al. (US 20130135198 A1)
As to claim 1, Xiao discloses a system and a method for image projection, comprising: providing a screen that includes a reflective surface, wherein the reflective surface is operative to diffuse reflection of one or more light beams projected at an angle less than 180 degrees by one or more light projectors
([0055] FIG. 3A is an example of a light beam projected from a single projector pixel, bouncing off a scene, and forming a small light footprint on a camera sensor pixel array). 
Xiao does not appear to directly disclose employing one or more sensors attached to a head of a user to detect diffused reflection of the one or more light beams from the reflective surface to determine when eyes of the user are in a position to be directed to the reflective surface. 
However, in a pertinent field of endeavor, Hodge teaches a method and an electronic device may have gaze detection capabilities that employing one or more sensors attached to a head of a user to detect diffused reflection of the one or more light beams from the reflective surface to determine when eyes of the user are in a position to be directed to the reflective surface ([0036] If desired, device 10 may contain sensors such as a proximity sensor and an ambient light sensor. A proximity sensor may be used to detect when device 10 is close to a user's head or other object. An ambient light sensor may be used to make measurements of current light levels). 
The combination of Xiao and Hodge continues to teach in response to the user's eyes being in the position to be directed to the reflective surface, employing the one or more light projectors to project an image onto the reflective surface (Xiao [0057] FIG. 3C is an example of how a captured light footprint on a camera sensor pixel array may be represented as an array of information. [0056] FIG. 3B is an example of how a projected image may be represented as an array of information), wherein two or more markings corresponding to the reflective surface are used to arrange the projection of the image respective to the position of the user's eyes (Xiao [0020] Since in the present example, real projector 11 is a digital projector having an array of individual light projector pixels e and real camera 15 is a digital camera having an array of individual camera pixels g, a light transport matrix T will be used to define the duality relationship between real projector 11 and real camera 15. See also 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections above), wherein the two or more markings are one or more of printed on the reflective surface or projected on the reflective surface; and in response to the position of the user's eyes being turned away from the reflective surface, the projection of the image is paused (Hodge [0074] As illustrated in FIG. 6, device 10 may implement a power management scheme that utilizes gaze detection capabilities while executing a video playback operation (e.g., while playing video for a user). ... device 10 may pause the video playback operation and dim an associated display screen when the user looks away from the device and the device enters the pause standby mode). 
It would therefore have been obvious, at the time of invention, to incorporate Hodge’s sensors into Xiao’s method and electronic device, because “This type of arrangement may be beneficial when a user is utilizing device 10 without providing user input”, as revealed by Hodge in [0071]. 

As to claim 8, Xiao and Hodge disclose a system with limitations similar to those of claim 1. Therefore claim 8 is rejected on similar grounds as claim 1. 
The motivation to combine Xiao and Hodge in claim 1 is also applicable to the current claim. 

As to claim 15, Hodge discloses a processor readable non-transitory storage media that includes instructions for a method for image projection, wherein execution of the instructions by one or more processors performs actions ([0040-41] As shown in FIG. 2, device 10 may include storage 34. Storage 34 may include one or more different types of storage such as hard disk drive storage, nonvolatile memory (e.g., flash memory or other electrically-programmable-read-only memory), volatile memory (e.g., battery-based static or dynamic random-access-memory), etc.
Processing circuitry 36 may be used to control the operation of device 10. Processing circuitry 36 may be based on a processor such as a microprocessor and other suitable integrated circuits. With one suitable arrangement, processing circuitry 36 and storage 34 are used to run software on device 10). 
Xiao and Hodge further disclose the processor readable non-transitory storage media that includes instructions performing subject matters similar to those of claim 1. Therefore claim 15 is rejected on similar grounds as claim 1. 
The motivation to combine Xiao and Hodge in claim 1 is also applicable to the current claim. 

As to claim 4, Xiao and Hodge teach the method and device of claim 1, wherein the two or more markings corresponding to the reflective surface, further comprise one or more fiducial markings located on the reflective surface (Xiao [0020] Since in the present example, real projector 11 is a digital projector having an array of individual light projector pixels e). 

As to claims 11 and 18, the limitation of each of these claims is similar to that of claim 4. 
Claims 11 and 18 are thus rejected on similar grounds as claim 4. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/            Examiner, Art Unit 2621